— Appeal by the defendant from four judgments of the Supreme Court, Kings County (Owens, J.), all rendered April 21, 1983, convicting him of burglary in the second degree under indictments Nos. 4190/82, 6015/82, 6813/ *43882 and 1125/83 (one count under each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.